Exhibit 10.8

EMPLOYMENT AGREEMENT

          This Employment Agreement (this “Agreement”) is made by and between
Private Business, Inc., a Tennessee corporation (the “Company”), and G. Lynn
Boggs, an individual resident of Georgia (the “Executive”), as of the 9th day of
December, 2005 (the “Effective Date”).

          The Company desires to employ the Executive as its Chief Executive
Officer. The Board of Directors of the Company (the “Board”) recognizes that the
Executive’s contribution to the growth and success of the Company will be
substantial. The Board desires to encourage the dedication of the Executive to
the Company, which will promote the best interests of the Company and its
shareholders. The Executive is willing to serve the Company on the terms and
conditions herein provided.

          Certain capitalized terms used in this Agreement are defined in
Section 18.

          In consideration of the foregoing, the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree (as of the Effective Date) that:

          1.     Employment. The Company shall employ the Executive, and the
Executive shall serve the Company, as Chief Executive Officer of the Company
upon the terms and conditions set forth herein. The Executive shall have such
authority and responsibilities as are consistent with his position and which may
be set forth in the Bylaws or assigned by the Board from time to time. The
Executive shall devote his full business time, attention, skill and efforts to
the performance of his duties hereunder, except during periods of illness or
periods of vacation and leaves of absence consistent with Company policy. The
Executive may devote reasonable periods of time to serve as a director or
advisor to other organizations, to perform charitable and other community
activities, and to manage his personal investments; provided, however, that such
activities do not materially interfere with the performance of his duties
hereunder and are not in conflict or competitive with, or adverse to, the
interests of the Company.

          2.     Service on the Board.  The Executive shall fill the vacancy
created on the date hereof on the Board by the resignation of Henry Baroco (to
be designated as a “Continuing Director” as that term is defined in that certain
Securityholders Agreement dated January 20, 2004, between the Company and
Lightyear PBI Holdings, LLC).  Upon the appointment or election of the Executive
to the Board, the Company shall execute and deliver to the Executive the
standard form of indemnification agreement, if any, entered into by the Company
for the benefit of its directors generally.

          3.     Term. Unless earlier terminated as provided herein, the
Executive’s employment under this Agreement shall be for a continuing term of
two (2) years (the “Term”), which shall be extended automatically (without
further action of the Company or the Executive) each day for an additional day
so that the remaining term shall continue to be two years; provided, however,
that either party may at any time, by written notice to the other, fix the Term
to a finite term of two years, without further automatic extension, commencing
with the date of such notice.

1




          4.     Compensation and Benefits.

 

 

a.

The Company shall pay the Executive a minimum salary of $400,000 per annum in
accordance with the salary payment practices of the Company. The Board (or the
Compensation Committee) shall review the Executive’s salary at least annually
(on or before November 1, 2006 for the first review); provided, however, that
the salary of the Executive shall not be decreased to a rate less than $400,000
per annum.  In addition, as of the date hereof the Company shall pay the
Executive in a lump sum an amount equal to the accrued salary of the Executive
(plus applicable taxes associated therewith) from April 1, 2005 through the date
hereof at a rate of $25,000 per month.  The Company shall also pay to the
Executive directors’ fees for his service on the Board of the Company or any of
its subsidiaries in accordance with the director compensation practices of the
Company, it being understood that currently no such fees are payable to officers
of the Company under the existing compensation policy.

 

 

 

 

 

 

b.

The Executive shall be eligible to participate in any management incentive
programs established by the Company and to receive incentive compensation based
upon achievement of targeted levels of performance and such other criteria as
the Board or Compensation Committee may establish from time to time. In
addition, the Board or the Compensation Committee shall annually consider the
Executive’s performance and determine if any additional bonus is appropriate. 
For the fiscal year 2006, Executive’s minimum annual bonus shall be at least
$200,000, of which $100,000 shall be payable quarterly in increments of $25,000
by the Company on the last day of each calendar quarter, with the first such
payment being due on March 31, 2006.

 

 

 

 

 

 

c.

The Executive may participate in the Plan and shall be eligible for the grant of
stock options, restricted stock and other awards thereunder. Upon execution of
this Agreement, Executive will receive the stock options set forth on Exhibit A
attached hereto.

 

 

 

 

 

 

d.

The Executive shall participate in and the Company shall pay all retirement,
welfare, deferred compensation, life and health insurance (including health
insurance for Executive’s spouse and his dependents), and other benefit plans or
programs of the Company now or hereafter applicable to the Executive or
applicable generally to a class of executives that includes senior executives of
the Company; provided, however, that during any period during the Term that the
Executive is subject to a Disability, and during the 180-day period of physical
or mental infirmity leading up to the Executive’s Disability, the amount of the
Executive’s compensation provided under this Section 4 shall be reduced by the
sum of the amounts, if any, paid to the Executive for the same period under any
disability benefit or pension plan of the Company or any of its subsidiaries.

2




 

 

e.

The Company shall reimburse the Executive’s expenses for Executive’s initiation
fees, dues and capital assessments for country and dining club memberships;
provided, however, that if the Executive during the Term ceases his membership
in any such clubs and any bonds posted or other capital payments made by the
Company are repaid to the Executive, the Executive shall pay over such payments
to the Company.

 

 

 

 

 

 

f.

The Company shall reimburse the Executive for travel, seminar and other expenses
related to the Executive’s duties which are incurred and accounted for in
accordance with the practices of the Company.

 

 

 

 

 

 

g.

When and if the Executive agrees to relocate to the Nashville, Tennessee greater
metropolitan area, the Company shall reimburse Executive for up to One Hundred
Thousand Dollars ($100,000) in relocation expenses associated with such
relocation to the Nashville, Tennessee greater metropolitan area.  The expenses
that may be reimbursed include, but are not limited to, closing costs and
realtor fees incurred in the sale and/or purchase of a residence.  The Company
shall reimburse Executive within thirty (30) days of Executive’s submission of
such expenses.

          5.     Termination.

 

 

a.

The Executive’s employment under this Agreement may be terminated prior to the
end of the Term only as follows:

 

 

 

 

 

 

 

(i)

by the Company upon the death of the Executive;

 

 

 

 

 

 

 

 

(ii)

by the Company due to the Disability of the Executive after delivery of a Notice
of Termination to the Executive;

 

 

 

 

 

 

 

 

(iii)

by the Company for Cause upon delivery of a Notice of Termination to the
Executive;

 

 

 

 

 

 

 

 

(iv)

by the Company without Cause upon no less than thirty (30) days written notice
to the Executive, provided the Company satisfies the provisions of Section 5(c)
(if such termination is after a Change of Control) and Section 5(d) (if such
termination occurs prior to a Change of Control);

 

 

 

 

 

 

 

 

(v)

by the Executive with Adequate Justification upon delivery of written notice to
the Company; and

3




 

 

 

(vi)

by the Executive for any reason, including without Adequate Justification, upon
delivery of a Notice of Termination to the Company no less than thirty (30) days
in advance of the effective termination date provided therein.

 

 

 

 

 

 

 

b.

If the Executive’s employment with the Company shall be terminated during the
Term (i) by reason of the Executive’s death, (ii) by the Company for Disability
or Cause or (iii) by the Executive without Adequate Justification , the Company
shall pay to the Executive (or in the case of his death, the Executive’s estate)
within 15 days after the Termination Date, a lump sum cash payment equal to the
Accrued Compensation and, if such termination is other than by the Company for
Cause, the Pro Rata Bonus.

 

 

 

 

 

 

 

c.

If the Executive’s employment with the Company shall be terminated after a
Change in Control either (i) by the Company without Cause or (ii) by the
Executive pursuant to Section 5(a)(v), in addition to other rights and remedies
available in law or equity, then the following shall apply:

 

 

 

 

 

 

 

 

(i)

the Company shall pay the Executive in cash within 15 days of the Termination
Date an amount equal to all Accrued Compensation and the Pro Rata Bonus;

 

 

 

 

 

 

 

 

(ii)

the Company shall pay to the Executive in cash within 15 days of the Termination
Date an amount equal to the sum of (1) two multiplied the Base Amount plus (2)
two multiplied by the Bonus Amount;

 

 

 

 

 

 

 

 

(iii)

for the twenty four (24) consecutive thirty (30) day periods following the
Termination Date (the “Continuation Period”), the Company shall at its expense
continue on behalf of the Executive and his dependents and beneficiaries the
life insurance, disability, medical, dental and hospitalization benefits at the
highest levels provided to the Executive during the ninety (90) days immediately
prior to such termination. The coverage and benefits (including deductibles and
costs) provided in this Section 5(c)(iii) during the Continuation Period shall
not be materially less favorable to the Executive and his dependents and
beneficiaries than the most favorable of such coverages and benefits during any
of the periods referred to above. The Company’s obligation hereunder with
respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Executive hereunder as long as the aggregate coverages
and benefits of the combined benefit plans are not materially less favorable to
the Executive than the coverages and benefits required to be provided hereunder.
This subsection (iii) shall not be interpreted so as to limit any benefits to
which the Executive or his dependents or beneficiaries may be entitled under any
of the Company’s Executive benefit plans, programs or practices following the
Executive’s termination of employment, including without limitation, retiree
medical and life insurance benefits; and

4




 

 

 

(iv)

the restrictions on any outstanding incentive awards (including stock options)
granted to the Executive under the Plan or under any other incentive plan or
arrangement shall lapse and such incentive award shall become 100% vested, and
all stock options and stock appreciation rights granted to the Executive shall
become immediately exercisable, shall become 100% vested and shall remain in
effect until the expiration of their respective terms notwithstanding that the
Executive has left the Company’s employment.

 

 

 

 

 

 

 

d.

If, prior to a Change in Control, the Company terminates the Executive without
Cause or if the Executive terminates his employment with Adequate Justification,
then the following shall apply:

 

 

 

 

 

 

 

 

(i)

the Company shall pay the Executive in cash within 15 days of the Termination
Date an amount equal to all Accrued Compensation and the Pro Rata Bonus;

 

 

 

 

 

 

 

 

(ii)

the Company shall pay to the Executive in cash within 15 days of the Termination
Date an amount equal to the sum of (1) two multiplied the Base Amount plus (2)
two multiplied by the Bonus Amount;

 

 

 

 

 

 

 

 

(iii)

for the twenty four (24) consecutive thirty (30) day periods following the
Termination Date, the Company shall at its expense continue on behalf of the
Executive and his dependents and beneficiaries the life insurance, disability,
medical, dental and hospitalization benefits at the highest levels provided to
the Executive during the ninety (90) days immediately prior to such termination.
The coverage and benefits (including deductibles and costs) provided in this
Section 5(d)(iii) shall not be materially less favorable to the Executive and
his dependents and beneficiaries than the most favorable of such coverages and
benefits during any of the periods referred to above. The Company’s obligation
hereunder with respect to the foregoing benefits shall be limited to the extent
that the Executive obtains any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Company may reduce the coverage of any benefits
it is required to provide the Executive hereunder as long as the aggregate
coverages and benefits of the combined benefit plans are not materially less
favorable to the Executive than the coverages and benefits required to be
provided hereunder. This subsection (iii) shall not be interpreted so as to
limit any benefits to which the Executive or his dependents or beneficiaries may
be entitled under any of the Company’s Executive benefit plans, programs or
practices following the Executive’s termination of employment, including without
limitation, retiree medical and life insurance benefits; and

5




 

 

 

(iv)

the restrictions on any outstanding incentive awards (including stock options)
granted to the Executive under the Plan or under any other incentive plan or
arrangement shall lapse and such incentive award shall become 100% vested, and
all stock options and stock appreciation rights granted to the Executive shall
become immediately exercisable, shall become 100% vested and shall remain in
effect until the expiration of their respective terms notwithstanding that the
Executive has left the Company’s employment.

 

 

 

 

 

 

 

e.

The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment except as
provided in Section 5(c)(iii).

 

 

 

 

 

 

 

f.

In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to the Executive or for his benefit paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, his employment or cessation of employment with the
Company or a Change of Control (a “Payment” or “Payments”), would be considered
a payment of nonqualified deferred compensation or subject to any excise tax
imposed by the Code or any interest or penalties are incurred by the Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive will be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties, other than interest and penalties
imposed by reason of the Executive’s failure to file timely a tax return or pay
taxes shown due on his return, imposed with respect to such Payments and the
Excise Tax), excluding any Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  In addition, if earlier than the date on which any
such Payment is required by the terms of this Agreement to be made, all Payments
required to be made under this Agreement shall be paid in full to the Executive
within two and one-half months of the end of the taxable year in which
Executive’s rights with respect to such Payment first vest.

 

 

 

 

 

 

 

g.

Except as otherwise expressly provided herein, the severance pay and benefits
provided for in this Section 5 shall be in lieu of any other severance or
termination pay to which the Executive may be entitled under any Company
severance or termination plan, program, practice or arrangement. The Executive’s
entitlement to any other compensation or benefits shall be determined in
accordance with the Company’s Executive benefit plans and other applicable
programs, policies and practices then in effect.

6




          6.     Protection of Trade Secrets and Confidential Information.

 

 

a.

Through exercise of his rights and performance of his obligations under this
Agreement, Executive will be exposed to Trade Secrets and Confidential Business
Information. Executive agrees to cooperate with any and all confidentiality
requirements of the Company and Executive shall immediately notify the Company
of any unauthorized disclosure or use of any Trade Secrets of which Executive
becomes aware.

 

 

 

 

 

 

b.

Except as required to perform his obligations under this Agreement or except
with Company’s prior written permission, Executive shall not use, redistribute,
market, publish, disclose or divulge to any other person or entity any Trade
Secrets of the Company. The Executive’s obligations under this provision shall
remain in force (during or after the Term) for so long as such information or
data shall continue to constitute a “trade secret” under applicable law.

 

 

 

 

 

 

c.

The Executive agrees to maintain in strict confidence and, except as necessary
to perform his duties for the Company, not to use or disclose any Confidential
Business Information at any time, either during the term of his employment or
for a period of one (1) year after the Executive’s last date of employment.

 

 

 

 

 

 

d.

Upon termination of employment, the Executive shall leave with the Company all
business records relating to the Company and its affiliates including, without
limitation, all contracts, calendars, and other materials or business records
concerning its business or customers, including all physical, electronic, and
computer copies thereof, whether or not the Executive prepared such materials or
records himself. Upon such termination, the Executive shall retain no copies of
any such materials.

7




 

 

e.

Nothing in this Section 6 shall prevent the Executive from disclosing Trade
Secrets or Confidential Business Information pursuant to a court order or
court-issued subpoena, so long as the Executive first notifies the Company of
said order or subpoena and makes a reasonable effort to give such notice in
sufficient time to allow the Company to seek an appropriate protective order.
The Executive agrees that if he receives any formal or informal discovery
request, court order, or subpoena requesting that he disclose Trade Secrets or
Confidential Business Information, he will immediately notify the Company and
provide the Company with a copy of said request, court order, or subpoena.

 

 

 

 

 

 

f.

During the term of this Agreement and following its termination or expiration
for any reason, the Executive shall not disparage, verbally or in writing, the
Company or any of its officers, directors, employees or customers.

          7.     Non-Solicitation and Non-Competition.

 

 

a.

If the Executive is terminated for cause or without Cause or if the Executive
resigns with Adequate Justification, and provided (except in the case of a for
Cause termination, where such payment is not required) that the Company has made
the payment in full required by Section 7(c) below when due as specified
therein, then for a period of twenty four (24) consecutive 30-day periods
following the date of termination, the Executive shall not (except on behalf of
or with the prior written consent of the Company) either directly or indirectly,
on the Executive’s own behalf or in the service or on behalf of others, within
the United States (i) own or hold any Proprietary Interest (as defined below) in
or be employed by or receive compensation from a Competing Business;
(ii) solicit, divert, or appropriate to or for a Competing Business, or attempt
to solicit, divert, or appropriate to or for a Competing Business, any person or
entity that was (x) a customer of the Company on the date of termination or
(y) a prospective customer of the Company on the date of termination with whom
the Executive had direct material contact within six months of the Executive’s
last date of employment; (iii) solicit, divert, or hire away, or attempt to
solicit, divert, or hire away any employee of or consultant to the Company or
any of its affiliates engaged or experienced in the Business, regardless of
whether the employee or consultant is full-time or temporary, the employment or
engagement is pursuant to written agreement, or the employment is for a
determined period or is at will.  For purposes of this Agreement, “Proprietary
Interest” means legal or equitable interest (including options, warrants, rights
and convertible interests) in a Competing Business, provided, however, that
ownership of less than five percent (5%) of the securities of a publicly held
company shall not be deemed to be a Proprietary Interest.

8




 

 

b.

The covenants, restrictions and obligations of Executive described in this
Section 7 shall apply only if the Company, at its sole option, agrees to pay and
in fact timely pays the full amount set forth in Section 7(c) below.  The
Company shall include with the payment required by Section 7(c) a written notice
stating that the payment delivered to Executive is the full amount required to
be paid by the Company to Executive pursuant to and in compliance with
Section 7(c) and that therefore the covenants, restrictions and obligations of
Executive described in this Section 7 shall apply.  In the event that the
Company (i) fails to make the payment required by Section 7(c) in a timely
manner, (ii) fails to make the full payment required by Section 7(c) and/or
(iii) fails to provide the notice required by this Section 7(b), the covenants,
restrictions and obligations of Executive described in this Section 7 shall not
apply.

 

 

 

 

 

 

c.

In addition to payment of all other amounts for severance payments and other
obligations of the Company, including those described in Section 5 above, the
Company shall pay to Executive in cash within 15 days of the Termination Date an
additional amount equal to the sum of the Base Amount plus the Bonus Amount.

 

 

 

 

 

 

d.

The Executive acknowledges and agrees that great loss and irreparable damage
would be suffered by the Company if the Executive should breach or violate any
of the terms or provisions of the covenants and agreements set forth in this
Section 7. The Executive further acknowledges and agrees that each of these
covenants and agreements is reasonably necessary to protect and preserve the
interests of the Company. The parties agree that money damages for any breach of
clauses (a) and (b) of this Section 7 will be insufficient to compensate for any
breaches thereof, and that the Executive or any of the Executive’s affiliates,
as the case may be, will, to the extent permitted by law, waive in any
proceeding initiated to enforce such provisions any claim or defense that an
adequate remedy at law exists. The existence of any claim, demand, action, or
cause of action against the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of the covenants or agreements in this Agreement; provided, however, that
the failure by the Company to pay when due all amounts owed to Executive
pursuant to Section 7(c) above shall absolve the Executive of any obligation to
perform pursuant to this Section 7; and provided, further that nothing in this
Agreement shall be deemed to deny the Executive the right to defend against this
enforcement on the basis that the Company has no right to its enforcement under
the terms of this Agreement.

 

 

 

 

 

 

e.

The Executive acknowledges and agrees that: (i) the covenants and agreements
contained in clauses (a) through (f) of this Section 7 are the essence of this
Agreement; (ii) the Executive has received good, adequate and valuable
consideration for each of these covenants; and (iii) each of these covenants is
reasonable and necessary to protect and preserve the interests and properties of
the Company. The Executive also acknowledges and agrees that: (i) irreparable
loss and damage will be suffered by the Company should the

9




 

 

 

Executive breach any of these covenants and agreements; (ii) each of these
covenants and agreements in clauses (a) and (b) of this Section 7 is separate,
distinct and severable not only from the other covenants and agreements but also
from the remaining provisions of this Agreement; and (iii) the unenforceability
of any covenants or agreements shall not affect the validity or enforceability
of any of the other covenants or agreements or any other provision or provisions
of this Agreement. The Executive acknowledges and agrees that if any of the
provisions of clauses (a) and (b) of this Section 7 shall ever be deemed to
exceed the time, activity, or geographic limitations permitted by applicable
law, then such provisions shall be and hereby are reformed to the maximum time,
activity, or geographical limitations permitted by applicable law.

 

 

 

 

 

 

f.

The Executive and the Company hereby acknowledge that it may be appropriate from
time to time to modify the terms of this Section 7 and the definition of the
term “Business” to reflect changes in the Company’s business and affairs so that
the scope of the limitations placed on the Executive’s activities by this
Section 7 accomplishes the parties’ intent in relation to the then current facts
and circumstances. Any such amendment shall be effective only when completed in
writing and signed by the Executive and the Company.

          8.     Successors; Binding Agreement.

 

 

a.

This Agreement shall be binding upon and shall inure to the benefit of the
Company, its Successors and Assigns and the Company shall require any Successors
and Assigns to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place.

 

 

 

 

 

 

b.

Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Executive, his beneficiaries or legal representatives,
except by will or by the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal personal
representative.

          9.     Fees and Expenses. The Company shall pay all reasonable legal
fees and related expenses (including but not limited to the costs of experts,
accountants and counsel) incurred by the Executive as they become due as a
result of (a) the termination of the Executive’s employment (including all such
fees and expenses, if any, incurred in contesting or disputing any such
termination of employment) and (b) the Executive seeking to obtain or enforce
any right or benefit provided by this Agreement; provided, however, that the
circumstances set forth in clauses (a) and (b) above occurred on or after a
Change in Control.

10




          10.     Notice. For the purposes of this Agreement, notices and all
other communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other; provided, however, that all notices to the Company shall be
directed to the attention of the Board with a copy to the Secretary of the
Company. All notices and communications shall be deemed to have been received on
the date of delivery thereof.

          11.     Settlement of Claims. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others. The Company may, however,
withhold from any benefits payable under this Agreement all federal, state,
city, or other taxes as shall be required pursuant to any law or governmental
regulation or ruling.

          12.     Modification and Waiver. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by the Executive and the Company. No waiver
by any party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

          13.     Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Georgia
without giving effect to the conflict of laws principles thereof. Any action
brought by any party to this Agreement shall be brought and maintained in a
court of competent jurisdiction in State of Georgia.

          14.     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

          15.     Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof.

          16.     Headings. The headings of Sections herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

          17.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

11




          18.     Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

          “Accrued Compensation” shall mean an amount which shall include all
amounts earned or accrued through the Termination Date but not paid as of the
Termination Date including (i) base salary, (ii) reimbursement for reasonable
and necessary expenses incurred by the Executive on behalf of the Company during
the period ending on the Termination Date, and (iii) bonuses and incentive
compensation (other than the Pro Rata Bonus).

          “Act” shall mean the Securities Act of 1933, as amended.

          “Adequate Justification” shall mean the occurrence of any of the
following events or conditions: (i) a material failure of the Company to comply
with the terms of this Agreement and such failure remains uncured after the
Company had twenty (20) days to cure such failure; (ii) any relocation of the
Executive outside the metropolitan area where Executive resides at the time
relocation is required; or (iii) other than as provided for herein, the removal
of the Executive from the position of Chief Executive Officer or as a member of
the Board or any other substantial diminution in the Executive’s authority or
the Executive’s responsibilities.

          “Agreement” shall have the meaning set forth in the recitals.

          “Base Amount” shall mean the greater of the Executive’s annual base
salary (i) at the rate in effect on the Termination Date or (ii) at the highest
rate in effect at any time during the 90-day period prior to the Change in
Control (if applicable), and shall include all amounts of his base salary that
are deferred under the qualified and non-qualified employee benefit plans of the
Company or any other agreement or arrangement.

          “Board” shall have the meaning set forth in the recitals.

          “Bonus Amount” shall mean, subject to the requirements of the minimum
bonus amount in Section 4(b) above, the greater of (i) the most recent annual
bonus paid or payable to the Executive, or, if greater, the annual bonus paid or
payable for the full fiscal year ended prior to the fiscal year during which a
Change in Control occurred or (ii) the average of the annual bonuses paid or
payable during the three full fiscal years ended prior to the Termination Date
or, if greater, the three full fiscal years ended prior to the Change in Control
(if applicable) (or, in each case, such lesser period for which annual bonuses
were paid or payable to the Executive).

          “Business” shall mean any financial services business or other
business that provides any goods or services competitive with the goods and
services provided by PBiz or any of its Subsidiaries as of the date of
Termination.

          “Bylaws” shall mean the bylaws of the Company, as amended, restated,
supplemented or otherwise modified from time to time.

          “Cause” shall mean the result of:

12




 

          (i) any act that (X) constitutes, on the part of the Executive, fraud,
dishonesty, or gross malfeasance of duty, and (Y) is demonstrably likely to lead
to material injury to the Company or resulted or was intended to result in
direct or indirect material gain to or material personal enrichment of the
Executive; provided, however, that such conduct shall not constitute Cause:

 

 

 

 

 

 

          (A) unless (1) there shall have been delivered to the Executive a
written notice setting forth with specificity the reasons that the Board
believes the Executive’s conduct constitutes the criteria set forth in
clause (i), (2) the Executive shall have been provided the opportunity, if such
behavior is susceptible to cure, to cure the specific inappropriate behavior
within 30 days following written notice, (3) after such 30-day period, the Board
of Directors determines that the behavior has not been cured, and (4) the
termination is evidenced by a resolution adopted in good faith by two-thirds of
the members of the Board (other than the Executive if the Executive is on the
Board at the time); or

 

 

 

 

 

          (B) if such conduct (1) was believed by the Executive in good faith to
have been in or not opposed to the interests of the Company, and (2) was not
intended to and did not result in the direct or indirect material gain to or
material personal enrichment of the Executive; or

 

 

 

 

 

          (ii) the conviction (from which no appeal may be or is timely taken)
of the Executive of a felony involving moral turpitude.

 

 

 

 

          “Change in Control” shall mean the occurrence during the Term of any
the following events:

 

 

 

 

 

          (i) An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934 (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 50% or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control.  A “Non-Control Acquisition”
shall mean an acquisition by (1) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Company or (y) any corporation or other
Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Subsidiary”),
(2) the Company or any Subsidiary, or (3) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined);

 

 

 

 

 

          (ii) Subject to clause (v) of this “Change in Control” definition
below, the individuals who, as of the date of this Agreement, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board;

13




 

provided, however, that if the election, nomination for election by the
Company’s stockholders, of any new director was approved by at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Agreement,
be considered a member of the Incumbent Board; or

 

 

 

 

 

          (iii) Approval by stockholders of the Company of:

 

 

 

 

 

 

          (A) A merger, consolidation or reorganization involving the Company,
unless the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least two-thirds of
the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, such transaction herein referred to as a “Non-Control
Transaction”;

 

 

 

 

 

 

          (B) A complete liquidation or dissolution of the Company; or

 

 

 

 

 

 

          (C) An agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).

 

 

 

 

 

          (iv) Notwithstanding anything contained in this Agreement to the
contrary, if the Executive’s employment is terminated prior to a Change in
Control and the Executive reasonably demonstrates that such termination (A) was
at the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who effectuates a Change
in Control (a “Third Party”) or (B) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Executive shall mean the date immediately prior to the date of such termination
of the Executive’s employment.

 

 

 

 

 

          (v) Notwithstanding the foregoing, the disposition by Lightyear of any
or all of its Series A Preferred Stock or warrants or reduction in the number of
Lightyear directors serving on the Board will not constitute a Change in
Control.

          “Company “shall have the meaning set forth in the recitals.

          “Compensation Committee” shall mean the compensation committee of the
Board.

          “Competing Business” shall mean any business that, in whole or in
part, is the same or substantially the same as the Business.

          “Confidential Business Information” shall mean any non-public
information of a competitively sensitive or personal nature, other than Trade
Secrets, acquired by the Executive, directly or indirectly, in connection with
the Executive’s employment (including his employment

14




with the Company prior to the date of this Agreement), including (without
limitation) oral and written information concerning the Company or its
affiliates relating to financial position and results of operations (revenues,
margins, assets, net income, etc.), annual and long-range business plans,
marketing plans and methods, account invoices, oral or written customer
information, and personnel information. Confidential Business Information also
includes information recorded in manuals, memoranda, projections, minutes,
plans, computer programs, and records, whether or not legended or otherwise
identified by the Company and its affiliates as Confidential Business
Information, as well as information which is the subject of meetings and
discussions and not so recorded; provided, however, that Confidential Business
Information shall not include information that is generally available to the
public, other than as a result of disclosure, directly or indirectly, by the
Executive, or was available to the Executive on a non-confidential basis prior
to its disclosure to the Executive.

          “Continuation Period” shall have the meaning ascribed to it in
Section 5(c)(iii).

          “Disability” shall mean the inability of the Executive to perform
substantially all of his current duties as required hereunder for a continuous
period of 90 days because of mental or physical condition, illness or injury.

          “Effective Date” shall mean the date set forth in the recitals.

          “Excise Tax” shall have the meaning ascribed to it in Section 5(f).

          “Executive” shall have the meaning set forth in the recitals.

          “Gross-Up Payment” shall have meaning ascribed to it in Section 5(f).

          “Notice of Termination” shall mean a written notice of termination
from the Company or the Executive which specifies an effective date of
termination, indicates the specific termination provision in this Agreement
relied upon, and sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

          “Payment” shall have meaning ascribed to it in Section 5(f).

          “Plan” shall mean any of the Company’s stock option, incentive award
or other similar plans.

          “Pro Rata Bonus” shall mean an amount equal to the Bonus Amount
multiplied by a fraction the numerator of which is the number of days in the
fiscal year through the Termination Date and the denominator of which is 365.

          “Successors and Assigns” shall mean a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement), whether by operation of law or otherwise.

15




          “Term” shall have the meaning set forth in Section 3 of this
Agreement.

          “Termination Date” shall mean, in the case of the Executive’s death,
his date of death, and in all other cases, the date specified in the Notice of
Termination.

          “Trade Secrets” shall mean information or data of or about the Company
or any affiliated entity, including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, products
plans, or lists of actual or potential customers, clients, distributors, or
licensees, that: (i) derive economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from their disclosure or use; and
(ii) are the subject of efforts that are reasonable under the circumstances to
maintain their secrecy. To the extent that the foregoing definition is
inconsistent with a definition of “trade secret” mandated under applicable law,
the latter definition shall govern for purposes of interpreting Executive’s
obligations under this Agreement.

16




          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed and its seal to be affixed hereunto by its officers thereunto duly
authorized, and the Executive has signed and sealed this Agreement, effective as
of the date first above written.

 

PRIVATE BUSINESS, INC.

 

 

 

 

 

 

 

By:

/s/ Henry M. Baroco

 

 

--------------------------------------------------------------------------------

 

Name:

Henry M. Baroco

 

Title:

CEO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ G. Lynn Boggs

 

 

--------------------------------------------------------------------------------

 

 

G. Lynn Boggs




EXHIBIT A

Stock Option Grants

Options to acquire 779,710 shares of common stock of the Company at an exercise
price of $1.32 per share (as adjusted to reflect stock splits, dividends and
similar events).